Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

 Election/Restrictions
Claims 1, 3-4, 7-10, 13-17, and 20-21 are allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 02/25/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/05/2021 is withdrawn. Claims 9-10, 13-17, and 20-21, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
	With respect to the drawing objection, applicant filed replacement of figure 3C and 3F, which overcomes the drawing objection. Therefore the drawing objection is withdrawn.

	With respect to the claim rejection under 35 U.S.C. 112 (b), applicant amended claim 1 filed on 08/04/2021, which overcome the claim rejection. Therefore the claim rejection under 35 U.S.C. 112 (b) is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

applicant’s representative on 09/09/2021.

The application has been amended as follows: 

1. (Currently Amended) A system for modifying operational settings of vaporizer devices, comprising:
a vaporizer device comprising:

a liquid cartridge configured to hold a liquid form of a substance;
a ceramic chamber defining an opening to receive the liquid form of the liquid cartridge; 
a heating element comprising a heat plate to provide thermal energy, the heating element disposed along a first end of the ceramic chamber to apply the thermal energy through the ceramic chamber, the first end opposite of a second end of the ceramic chamber along which the liquid cartridge is disposed; 
a glass element at least partially surrounding an exterior of the ceramic chamber, the glass element thermally coupled with the heating element, the glass element to distribute the thermal energy through 

a processor coupled with memory, configured to:
receive, from a remote device one or more instructions entered via a graphical user interface displayed on the remote device, to modify one or more of the operational settings of the vaporizer device, the operational settings including: (i) an amount of electrical energy provided by a power source to the heating element of the vaporizer device, (ii) a duration of time of the electrical energy provided by the power source to the heating element, (iii) an amount of thermal energy applied on substances of the liquid cartridge by the heating element, (iv) a duration of time of the thermal energy applied on the substances of the liquid cartridge by the heating element, (v) an amount of liquid to release from the liquid cartridge for heating by the heating element, or (vi) a rate of liquid to release from the liquid cartridge for heating by the heating element; and
modify, responsive to receiving the one or more instructions to modify from the remote device, the one or more operational settings of the vaporizer device based at least on the one or more instructions.

5. (Canceled) 

6. (Canceled) 



a liquid cartridge configured to hold a liquid form of substance;
a ceramic chamber defining an opening for the liquid cartridge[[,]]; 
a heating element comprising a heat plate to provide thermal energy, the heating element disposed along a first end of the ceramic chamber to apply the thermal energy through the ceramic chamber, the first end opposite of a second end of the ceramic chamber along which the liquid cartridge is disposed;
a glass element at least partially surrounding an exterior of the ceramic chamber, the glass element thermally coupled with the heating element to distribute the thermal energy through the ceramic chamber to convert to the liquid form 
an outlet defined through the liquid cartridge to exhaust the gaseous form of the substance from the liquid cartridge;
an encasing housing the heating element, the ceramic chamber, and the liquid cartridge; and
a processor coupled with memory, configured to control operational settings of at least one of the heating element or the liquid cartridge.

11. (Canceled) 

12. (Canceled) 

16. (Currently Amended) An apparatus for heating liquid substances for inhaled consumption, comprising:

a liquid cartridge configured to release a liquid form of substance via an inlet;
a ceramic chamber having:
a first end fluidly coupled with the liquid cartridge via the inlet;
a second end opposite of the first end[[,]]; 
an opening defined between the first end and the second end, the opening to receive the liquid form of the substance and to convert the liquid form of the substance to a gaseous form; and
an outlet defined on a sidewall between the first end and second end, the outlet to exhaust the gaseous form of the substance from the opening;
a heating element comprising a heat plate to provide thermal energy, the heating element disposed along the second end of the ceramic chamber to apply the thermal energy through the ceramic chamber, the second end opposite of the first end of the ceramic chamber along which the liquid cartridge is disposed;
a glass element at least partially surrounding an exterior of the ceramic chamber, the glass element thermally coupled with the heating element, the glass element to thermally coupled with the heating element to distribute the thermal energy through the ceramic chamber to convert the liquid form to the gaseous form; and


18. (Canceled) 

19. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-4, 7-10, 13-17, and 20-21 are indicated.
Reference Cameron is the closest prior art, Cameron teaches a system for modifying operational setting of vaporizer devices, comprising a vaporizer device comprising a heating element for providing thermal energy; a liquid cartridge for holding a liquid; a ceramic chamber having an opening to receive the liquid; an encasing housing the heating element, the ceramic chamber, and the liquid cartridge; and a processor configured to receive a remote device one or more instructions. However, Cameron does not teach or suggest the limitation of “a heating element comprising a heat plate to provide thermal energy, the heating element disposed along a first end of the ceramic chamber to apply the thermal energy through the ceramic chamber, the first end opposite of a second end of the ceramic chamber along which the liquid cartridge is disposed; a glass element at least partially surrounding an exterior of the ceramic chamber, the glass element thermally coupled with the heating element, the glass element to distribute the thermal energy through the ceramic chamber to convert the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRIS Q LIU/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761